Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 1 of 6




                 EXHIBIT K
Vade Secure for Office 365 Product Review | SC Media
                                  Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 2 of 6




       NEWS       REVIEWS         IN DEPTH       EVENTS        TECHSCAPE          RESOURCE LIBRARY   SC SECURITY OPS CENTER   SC UK




    Home > Reviews




    April 02, 2019
                                                                                                                NEXT HM-PRODUCT-REVIEW IN REVIEWS
    PRODUCT INFORMATION


    Vade Secure for Office 365


                                                                                                               ZixProtect




    Vendor: Vade Secure
    Price: Starts at $30 per user/year, with discounts available based on certain user thresholds
    as well as multi-year agreements
    Contact: vadesecure.com




    QUICK READ

https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                                  Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 3 of 6

    STRENGTHS: Combines AI with heuristic rules to block malware, ransomware, spam, and all variations of phishing.

    WEAKNESS: None that we found.

    VERDICT: If you are in the market for an email security solution that seamlessly integrates with Office 365, then look no further. Vade
    Secure protects an organization against malware and other threats with their native, API-based platform. The familiarity of Office 365
    makes it easy for administrators to implement and the end-user experience is virtually unchanged.




    RATING BREAKDOWN

    SC Labs Reviews
    Reviews from our expert team

    Features:



    Documentation:



    Value for Money:



    Performance:



    Support:



    Ease of Use:




                   5.00/5
    SUMMARY
    Vade Secure for Office 365 is a fully native cloud solution with AI-based, predictive email defense. It protects against phishing
    attempts, spear phishing, business email compromise attacks, malware, ransomware, spam, and GreyMail. It also features behavior-
    based anti-malware, insider attack protection, anti-phishing, anti-spear phishing, and protects against CEO fraud.

    This product leverages Office 365’s built-in capabilities for encryption and backups. You can layer it on top of Exchange Online
    Protection and/or ATP, which is not possible for gateway-based security products that require MX record exchanges as they render
    EOP/ATP reputation-based defenses useless.

    The filter engine uses heuristics for behavior analysis and machine learning models fed by data from 550 million mailboxes to train the
    technology. It has realtime URL exploration, in-message spear phishing banners, and a real-time attachment code interpreter.

    MX records are complex for end users and difficult to add and filter this type of solution. For those reasons, Vade has no MX
    redirection, and instead filters internal email flow to remove quarantined emails from the inside with no training necessary thanks to



https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                                  Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 4 of 6
    their native Office 365 interface.

    Activation could not be easier. All user must do is provide Vade Secure with a tenant ID, get logged in using Office 365 credentials,
    and activate journaling. Vade will then begin populating. The dashboard displays threats detected, classification types for each threat
    detected, a graph for trend visibility, and information surrounding the last targeted attacks with data and time, who they were from, who
    they were sent to, what the subject was, and the classification.

    From what we saw of the administrator interface, it is customizable, featuring compliance management with auditing, retention policies,
    tags, journal rules, etc. The journals are used to record all communication in support of an organization’s email retention or archival
    strategy.

    The user interface uses the junk email folder to dump spam and phishing emails instead of a quarantine method. The dashboard
    shows recommended actions, customizable folders Vade Secure automatically deposits messages into according to type and
    categorizes spam. It will check every time a user clicks an email and redirect them to Vade Secure to detect any spam or phishing
    attempts.

    This is an intuitive solution, fully transparent to users, and is thoroughly customizable for administrators. With email encryption, spam
    filtering, and virus/malware protections, it is worthy for anyone looking to protect on-premises email or cloud email, guard against email
    fraud protection and obtain added assurance with email backup.

    Vade Secure is offered in three forms: 1) Vade Secure Office 365 is a native, API-based solution for Office 365, 2) Vade Secure Cloud
    is a cloud-based solution for G-Suite, Exchange, etc., and 3) Vade Secure Gateway is an on-premise, virtual appliance. 24/7 technical
    support is available by phone, email, and web channels. It also includes a website support feature, knowledgebase, and FAQ list.

    Pricing is $30 per user, per year but is discounted based on volume and multi-year commitments. For example, 500 users would be
    $18 per user, per year. The on-premises virtual appliance option is the same price.

    Tested by Matthew McMurray




    TOPICS:                        EMAIL SECURITY




                                                                                MOST POPULAR
                                                                       Popular         Emailed

                                                                       Recent


https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                                  Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 5 of 6


                                                                   Huawei products riddled with backdoors,
                                                                   zero days and critical vulnerabilities

                                                                   Why infosec vendors can’t sell to most
                                                                   CISOs

                                                                   Data management firm exposed client info
                                                                   on open Amazon S3 buckets: researchers

                                                                   Article 29 Working Party still not happy
                                                                   with Windows 10 privacy controls

                                                                   Career advice for current and future
                                                                   CISOs




    COMPANY INFO                                                                                              Back to Top


    About Us

    SC Corporate News




https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
Vade Secure for Office 365 Product Review | SC Media
                                  Case 3:19-cv-04238-MMC Document 1-11 Filed 07/23/19 Page 6 of 6
    Meet the Team

    Advisory Board

    Contact Us

    PRODUCT REVIEW


    About Product Review

    Group Tests

    FAQ

    USER CENTER


    Videos

    Executive Insight
    Guidelines

    Subscribe

    OTHER SC SITES


    RiskSec Conference

    SC Resource Library

    SC Online Events

    SC Awards



                                      Copyright © 2019 Haymarket Media, Inc. All Rights Reserved
             This material may not be published, broadcast, rewritten or redistributed in any form without prior authorization.
             Your use of this website constitutes acceptance of Haymarket Media’s Privacy Policy and Terms & Conditions.




https://www.scmagazine.com/review/vade-secure-for-office-365/[7/22/2019 12:29:00 PM]
